PER CURIAM.
A jury found defendant guilty of first degree robbery, § 569.020, RSMo 1994. The trial court sentenced him to thirty years imprisonment as a prior and persistent offender under § 558.016, RSMo 1994. Defendant appeals this judgment and the denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 84.16(b) and 30.25(b).